At the outset, I would like 
to congratulate you, Sir, on your election as President 
of the General Assembly at its sixty-ninth session.

It is a truly a great honour for me to address the 
Assembly for the first time as Prime Minister of India. 
I am humbled by the hopes and expectations of the 
people of India. I am also mindful of the expectations 
of the world from our 1.25 billion people.

My country, India, is home to one sixth of 
the world’s population. It is a nation experiencing 
economic and social transformation on a scale rarely 
seen in the history of the world. Every country’s world 
view is shaped by its civilization and its philosophical 
traditions. India’s ancient wisdom sees the world as one 
family, and when I say this, I wish to make it clear that 
each country has its philosophy. I am not talking about 
ideology. With the inspiration of that philosophy, a 
country marches ahead. India is a country that since its 
Vedic times, has been saying that the world, the entire 
globe, is a family. India is a country where, beyond 
nature, we have a communication, a dialogue, with 
nature. We never struggle with nature. That is a part 
of Indian life. The reason is that with that philosophy, 
India has been moving forward. Each country and each 
nation is shaped by its civilization and its philosophical 
tradition. India’s ancient wisdom, as I have said, sees 
the world as one family. India is a country that not only 
speaks for itself but for worldwide justice, dignity, 
opportunity and prosperity. We have always spoken out 
in support of such issues.

Owing to our ideology, we have a firm belief in 
multilateralism. Today, as I stand here, I am equally 
aware of the hopes and expectations that are pinned on 
the General Assembly. I am struck by the sacred belief 
that brought us together. We established the Organization 
on the basis of great principles and perspectives, in the 
belief that if our futures are connected, we will have to 
work together for peace and security, for human rights 
and for the economic development of all. We must work 
together to those ends. At that time, there were only 
51 countries. Today, 193 sovereign flags fly in front of 
this building. Each new country enters on the basis of 
the same belief and expectation.

In the past six decades, we have been able to achieve 
a great deal. We have ended many wars. We have 
established and maintained peace. We have assisted 
economic development in many places. We have helped 
to build a future for poor children. We have contributed 
towards the elimination of starvation and strived to 
save our planet. The 69 United Nations peacekeeping 
missions have made the Blue Helmet a symbol of peace 
in the world.

Today, there is a surge of democracy across the 
world. The peaceful democratic transformation in 
Afghanistan shows that the Afghan people’s aspiration 
for peace will definitely triumph over violence. We 
have seen Nepal emerge from war towards peace and 
democracy. Bhutan’s young democracy is flourishing. 
There are also efforts towards democracy in West Asia 
and North Africa. Tunisia’s success shows that such a 
path of democracy is possible. In Africa, there is a new 
momentum for stability, peace and progress, and a new 
awareness is on the horizon.

We have seen unprecedented prosperity in Asia and 
beyond founded on strengthened peace and stability. 
Latin America, a continent of enormous potential, is 
coming together in the shared pursuit of stability and 
prosperity. That continent may prove to be an important 
anchor for the global community. India looks forward to 
a peaceful and stable environment for its development. 
Our future is linked to our neighbourhood. That is why, 
from the very first day, my Government gave the highest 
priority to promoting friendship and cooperation with 
our neighbouring countries.

I have the same policy towards Pakistan. I want 
to hold serious bilateral talks with Pakistan in order 
to improve friendship and cooperation in a peaceful 
atmosphere, without the shadow of terrorism. I want 
to hold bilateral talks with that country. However, it 
is also Pakistan’s responsibility to come forward and 
to genuinely establish the appropriate atmosphere for 
bilateral talks. In raising that issue in this forum, I do 
not know how successful our efforts will be. Some 
people are doubtful.

Today, we need to assist the victims of the floods 
in Kashmir. In India, we have organized large-scale 
assistance. We have not stopped at only India helping 
Kashmir. We have also asked Pakistan to assist, since 
that area was also affected by the floods. We have told 
Pakistan that just as we were helping the flood victims 
in India, we would also like to help those in Pakistan. 
We have proposed that. We are a part of the developing 
world but have limited resources. We would like to 
share our modest resources with all those who are in 
dire need of assistance.

Today, the world is witnessing a high level of 
tension and turmoil. There are no major wars, but 
tension and conflict abound. There is an absence of 
peace and uncertainty about the future. Even today, 
there is rampant poverty everywhere. The Asia-Pacific 

region, which is integrating, is still concerned about 
maritime security. That is fundamental to its future. 
Europe faces a new threat of division. In West Asia, 
the dividing lines and terrorism are increasing. In our 
own region, we are still struggling to combat terrorism 
and instability. For the past four decades, we have faced 
such a threat.

Terrorism emerges in new forms and under new 
names. Be it small or large, in the North, the South, 
the East or the West, no country is free from threats. 
I remember when I met with world leaders 20 years 
ago, and we talked about terrorism. They did not quite 
understand it and stated that it was a law-and-order 
problem. Today, the entire world is witness to the slow 
spread of terrorism far and wide.

Are we really making integrated efforts at the 
international level to fight against those powerful 
groups? I know that terrorism is a very serious problem 
for discussion. Even today, some countries are giving 
refuge to international terrorists, and they consider 
terrorism a tool of their policy. Good terrorism and bad 
terrorism — that is what we hear these days. At this 
time, there is a question mark regarding our struggle to 
fight against terrorism. The brutal return of terrorism 
in West Asia and its impact on countries far and near 
has elicited a concerted effort, which we welcome. 
However, the effort should involve all the countries of 
the region. If we want to overcome terrorism, then they 
must all contribute towards its eradication. We strongly 
emphasize this.

Oceans, seas, space and cyberspace, besides 
contributing to our common wealth and prosperity, are 
becoming new theatres of conflict. In the same oceans 
that used to connect us, we are today hearing news of 
disputes. We once saw space as holding out potential 
for our achievements. Today, in cyberspace, which 
connects us in important areas, new dangers are being 
seen. International harmony and cooperation — on 
which the United Nations was founded — are needed 
now more than ever before. Today, we talk about an 
interdependent world, but have we become more united 
as nations? We need to think about that.

Why, when we have a good forum like the United 
Nations, do we keep creating so many different groups? 
There is the Group of Four, the Group of Seven and 
the Group of 20 — and the numbers keep changing. 
Whether or not we really want to do so, we, including 
India, become members of them. Is it not the time to 
move on and leave behind those groups? When the 
United Nations celebrates its seventieth anniversary, 
how do we create a Group-of-All atmosphere? How can 
the General Assembly create an opportunity to solve 
all our problems? How can people begin to be more 
trustful? How can we become less competitive? We talk 
about unity, but then we divide the whole into different 
parts and pieces. Can we prevent ourselves from doing 
so?

On the one hand, we say that our policies are 
interconnected; on the other, we think in terms of 
zero-sum gains. We think that if the other benefits, I 
stand to lose. Who receives the benefit and who suffers 
the loss? That is what we appear to be weighing. The 
pessimists are cynical. Like them, we are inclined to 
say nothing will change. It is easy to be cynical and 
to say nothing will change. But if we do that, we run 
the risk of shirking our responsibilities and putting our 
collective future in danger.

We must unite and prepare to meet the needs of our 
times. We must really work for global peace. No one 
country or group of countries can determine the course 
of the world or its policies. It is imperative to have 
genuine international participation and partnership. We 
should try to promote positive dialogue and cooperation 
among countries. Our efforts must begin at the United 
Nations.

It is important that we improve the Security Council 
by making it more democratic and participative. 
Institutions that reflect the imperatives of the twentieth 
century will not be effective in the twenty-first century. 
They face the risk of irrelevance. I would like to 
emphasize that the policies and rules we made in the 
twentieth century may no longer be applicable. The 
speed of change is very fast. It is therefore essential 
that, in tune with the times, we adapt and reformulate, 
making the necessary changes and introducing new 
ideas. Only when we have done that will we be relevant.

We should set aside all our differences and mount 
a concerted international effort to combat terrorism 
and extremism. Towards that end, we should adopt a 
comprehensive convention on international terrorism. 
That is something which is long overdue. It must be 
emphasized that our combined strength to fight against 
terrorism should be reflected in the convention. Our 
country, which has endured so many terrorist attacks, 
knows that, so long as the United Nations fails to take 
the initiative in that effort, and so long as we do not 
adopt a convention, we cannot be successful. In such 
work, we must not forget to make provision for peace, 

stability and order in outer space and cyberspace. We 
must work together to ensure that all countries observe 
international rules and norms.

We must include the host countries and troop-
contributing countries in our decision-making on 
United Nations peacekeeping. If they are included, their 
confidence will increase considerably. They are ready 
to make major sacrifices and to give their time and 
energy. But if they are excluded from decision-making, 
then how can United Nations peacekeeping become 
more vital and urgent? We need to seriously consider 
that. Today, let us redouble our efforts in pursuit of 
global disarmament. Let us also spare no effort to 
ensure that we work tirelessly towards those goals.

Globalization has created new industries and 
sources of employment. At the same time, billions live 
in the shadow of poverty. A great many countries are 
suffering economic deprivation, barely keeping their 
heads above water. What seems so difficult today was 
never so difficult in the past. Technology has made many 
things possible. Reduction in the cost of technology has 
made it more widely available. If we think of the speed 
with which Facebook or Twitter have spread around the 
world and cell-phone use has proliferated, then we must 
also believe that development and empowerment can 
spread with the same speed.

It is up to each country to make its own efforts 
at the national level. Each Government must fulfil its 
responsibilities. International participation is also very 
important. At one level, it requires better coordination 
of policy, so that our efforts become mutually 
supportive, not mutually damaging. It also means that, 
when we craft agreements on international trade, we 
accommodate one another’s concerns and interests.

Let us think about the scale of the need. Today, 
basic sanitation is out of the reach of 2.5 billion people; 
1.3 billion have no access to electricity and 1.1 billion 
no access to drinking water. That makes it clear that 
more comprehensive and concerted international action 
is required. We cannot keep waiting for economic 
development. In India, the most important aspects of 
my development agenda are focused precisely on those 
very issues, which should also be at the core of the post-
2015 development agenda, as they deserve our utmost 
attention.

A world that is more habitable and sustainable is an 
objective we must work towards. There has been much 
debate and much written about that, but it takes only a 
brief glance around our countries to become concerned. 
We are very concerned indeed about issues relating to 
forests, wildlife, birds, rivers, water sources and the 
blue sky above.

I would like to address three points. First, if we 
are to meet all of the challenges, we must fully uphold 
our responsibilities. The global community has 
agreed to work together on the basis of common but 
differentiated responsibility. That must continue to be 
the foundation of future action. That also means that 
developed countries must fulfil their commitments in 
terms of funding and technology transfer.

Secondly, national action is imperative. Technology 
has made many things possible, such as renewable 
energy. We need imagination and commitment. India 
stands ready to share its technology and capabilities, as 
for example through the recently announced free access 
to a satellite.

Thirdly, we need to change our lifestyles. Avoiding 
energy use is the cleanest option and would give a 
new direction to our economy. For us in India, respect 
for nature is fundamental and an integral part of 
spiritualism. It is part of our ideology.

I would like to draw the Assembly’s attention to 
another idea. When we talk of climate change, we are 
also talking about holistic health care, connecting with 
nature and going back to basics. Today, I would like 
to underscore that yoga is an invaluable gift from our 
ancient tradition. Yoga embodies unity of mind and 
body, thought and action. It is important to coordinate 
all of those aspects. Such a holistic approach is valuable 
to our health and our well-being. Yoga is not just about 
exercise; it is a way to discover the sense of oneness 
with yourself, the world and nature. By changing our 
lifestyle and creating consciousness, it can also help us 
deal with climate change. Let us work towards adopting 
an international yoga day.

Finally, we are at a historic moment. Every age is 
defined by its character and remembered for how it 
rose to meet its challenges. Today, we are responsible 
to rise and meet those challenges. Next year, the United 
Nations will be 70 years old. We should ask ourselves 
whether we should wait until we are 80 or 100 years 
old to take action. I believe that next year will provide 
an opportunity for the United Nations. After a voyage 
spanning 70 years, we shall be able to look back and 
review what we have achieved, whence we began, 
why we left certain places, what motivated us, how 

we proceeded and what we have attained. What are 
the challenges facing us in the twenty-first century? If 
we can keep all of that in mind, through exchanges of 
views, dialogue with universities, and intergenerational 
discussions with young people, who can contribute 
ideas, then we will find the ways to connect all of those 
things for future generations.

That is why I say that arriving at the milestone 
of 70 years presents us with a great opportunity that 
we should not waste. By taking full advantage of this 
moment, we could achieve a new consciousness, a new 
life, with new ambitions and aspirations. We could 
give the journey of the United Nations a new form. I 
therefore feel that 70 years is a great opportunity for 
us. Let us come together and fulfil our promise to bring 
improvements to the Security Council. That issue has 
been before us for a long time, yet there has not been 
much progress. We need to think very seriously about 
it.

In preparing and implementing the post-2015 
development agenda, let us come together to keep our 
promises. For 2015, let us come together to give a new 
direction and make the moment memorable by giving 
the world a new lease on development. The year 2015 
should be a banner year in history — a turning point 
in history. I hope that we will all live up to its promise.
